Citation Nr: 0823153	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-30 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1953 to 
December 1954.

This appeal to the Board of Veterans Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The most recent correspondence to the veteran was returned as 
undeliverable with no forwarding address from the postmaster.  
But as the Court held in Saylock v. Derwinski, 3 Vet. App. 
294, 395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  For VA purposes, "notice" means written notice 
sent to a claimant as his or her most recent address of 
record.  38 C.F.R. 3.1(q) (2007).  The presumption of 
regularity does not diminish the claimant's responsibility to 
keep VA informed of changes of address.  If he does not do 
so, VA is not obligated to "turn up heaven and earth to find 
him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In any event, the Board is remanding the claim for service 
connection for a bilateral eye disorder to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  



REMAND

Before addressing the merits of the claim for a bilateral eye 
disorder, the Board finds that additional development of the 
evidence is required.  

First, although the veteran's service medical records (SMRs) 
are lost or missing, the RO must account for any other means 
of obtaining SMRs or alternative forms of evidence to confirm 
in-service treatment for his eyes and/or injury to his eyes, 
such as clinical/hospital records and Surgeon General's 
Office (SGO) records.  

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  The veteran's SMRs appear to 
have been destroyed in the July 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  So 
VA has a heightened duty to consider the applicability of the 
benefit of the doubt rule, to assist him in developing his 
claim, and to explain the reasons and bases for its decision.  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

That said, no presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer, 19 Vet. App. at 217-18 (Court declined 
to apply "adverse presumption" against VA where records had 
been lost or destroyed while in Government control because 
bad faith or negligent destruction of the documents had not 
been shown).  In other words, the legal standard for proving 
a claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 
9 Vet. App. 46 (1996).  Missing records, while indeed 
unfortunate, do not obviate the need for probative medical 
nexus evidence causally relating the current disability at 
issue to the veteran's military service.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

Concerning this, the RO requested the veteran's SMRs but was 
told in October 2005 by the NPRC that there were no medical 
records on file for him due to fire-related destruction.  
Unspecified alternative records, however, although not 
provided to the RO, were cited by the NPRC in verifying the 
veteran's dates of service.  

That notwithstanding, the RO should account for any other 
means of obtaining SMRs or alternative forms of evidence to 
confirm an in-service treatment for an eye disorder and/or 
injury to his eye, such as clinical/hospital records and 
Surgeon General's Office (SGO) records.  The Board notes that 
the NPRC's response indicated no SGO records were available.  
However, this was based upon a general request by the RO for 
the veteran's SMRs, without mention of the details the 
veteran has provided that could help identify his claimed in-
service treatment.  

Specifically, the veteran maintains that he received in-
service hospitalization for his eyes in either late 1953 or 
early 1954, during the Korean War, at the medical facility 
for the 1169th Engineering Battalion Headquarters, located at 
the 38th Parallel of Korea.  In addition, he asserts he was 
being treated for an eye infection in a MASH hospital there 
for a period of one week, although he does not know the name 
of the hospital.  And he adds that he was treated for burning 
and watering of the eyes while in Korea.  Lastly, he states 
that his primary military occupational specialty (MOS) was 
Medical Specialist, MOS Code 91B20.  See his July 2005 claim 
(VA Form 21-526), February 2006 notice of disagreement (NOD), 
and September 2006 substantive appeal (VA Form 9).  

Second, a September 2002 VA treatment record notes the 
veteran's reported treatment history for past eye surgery to 
treat ingrown eye lashes for his left eye, dating back 
approximately thirty years ago.  The AMC should follow-up 
with him to identify the date and provider of this treatment, 
to obtain the relevant medical records, if available.  

Third, there is a need for a VA medical examination to 
determine the etiology of the veteran's bilateral eye 
disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2) (2007); 38 C.F.R. § 
3.159(c)(4)(i) (2007); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

Further, as discussed, when SMRs are lost or missing, VA has 
a heightened obligation to satisfy the duty to assist.  So VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision ...."  
Cromer, 19 Vet. App. at 217-18.  See also Cuevas, 3 Vet. App. 
at 548; O'Hare, 1 Vet. App. at 367.  

The Board does not dispute that the veteran has a current 
bilateral eye disorder.  His VA treatment records, dated from 
2002 to 2004, provide recent diagnoses for bilateral eye 
ailments, including conjunctivitis and inflammation of the 
eyelids (blepharitis), as well as diagnoses of recurrent 
ingrown eyelashes (trichiasis) based on the veteran's 
reported histories and repeated complaints.  And since there 
are missing SMRs, the Board does not dispute the possibility, 
as the veteran contends, of an in-service injury or 
incurrence of disease involving his eyes, resulting from 
service in Korea during the Korean War.  Rather, the 
dispositive issue is whether there is any competent and 
credible evidence linking his current bilateral eye 
disability to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board concludes the veteran has submitted sufficient 
evidence to meet the relatively low threshold of the third 
McClendon element.  Indeed, this is satisfied by credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  See McClendon, 20 
Vet. App. at 83.  Concerning this, the veteran has submitted 
personal statements alleging a history of burning and 
watering of his eyes, beginning in service and continuing to 
the present day.  See his July 2005 claim, February 2006 NOD, 
and September 2006 substantive appeal (VA Form 9).  He added 
that he has had a growing problem over the years with burning 
and watering of the eyes, to the extent that he cannot see at 
times.  See his February 2006 NOD.  He has also had problems 
with in-grown eyelashes.  Id.  The Board finds his assertions 
of a continuity of symptomatology to be credible, as they are 
uncontradicted by the record.  They are also consistent with 
reported histories in his VA treatment records from 2002 to 
2004, which also note his complaints of suffering from 
persistent symptoms of burning, watering, and blurriness of 
his eyes since the Korean War.  As mentioned, there even 
appears to be possible past surgery for a left eye disorder, 
approximately thirty years ago, as identified in his reported 
history of his September 2002 VA treatment record.  

Consequently, the exact nature and etiology of the veteran's 
bilateral eye disorder remains unclear.  Therefore, the 
veteran needs to be examined for further medical comment 
concerning whether his bilateral eye disorder is possibly the 
result of bilateral eye injuries or disease sustained during 
the course of his military service.  Based on the recent 
decision in McLendon, and due to the heightened duty to 
assist in cases where the veteran's SMRs are missing, a 
remand for a VA examination and opinion is required to 
determine the precise nature and etiology of his current 
bilateral eye disorder.  



Accordingly, the claim for a bilateral eye disorder is 
REMANDED for the following development and consideration:

1.	Ask the veteran whether he has 
received any additional treatment for 
his bilateral eye disorder since 
September 2006, when the statement of 
the case (SOC) was issued.  If he 
has, and the records are not already 
on file, obtain them.  

2.	Contact the veteran and ask that he 
complete and return the necessary 
authorization 
(VA Form 21-4142) for VA to obtain 
the private medical treatment records 
he recently identified in his 
September 2002 VA treatment record.  
That is, the veteran's reported 
history in that treatment record 
indicated past eye surgery to treat 
ingrown eyelashes for his left eye, 
dating back approximately thirty 
years ago.  

Ask that he assist, if possible, in 
obtaining these records by providing 
the relevant dates of treatment, 
names of the treating physicians, 
phone numbers and addresses; or by 
himself providing those treatment 
records, if for example, he has them 
in his personal possession.  If they 
are private treatment records, and he 
provides a completed release form 
authorizing VA to obtain these 
confidential treatment records, then 
attempt to obtain them with at least 
one follow-up request if no reply is 
received.  
See 38 C.F.R. § 3.159(c)(1) (2007).  

3.	The AMC should account for any other 
means of obtaining SMRs or 
alternative forms of evidence to 
confirm n-service treatment for an 
eye disorder and/or injury to his 
eye, such as clinical/hospital 
records and Surgeon General's Office 
(SGO) records.  

The Board notes that the NPRC's 
previous response in October 2005, 
indicating no SGO records were 
available, was based upon a general 
request by the RO for the veteran's 
SMRs, without mention of the details 
the veteran has provided that could 
help identify his claimed in-service 
treatment.  

Specifically, the veteran maintains 
that he received in-service 
hospitalization for his eyes in 
either late 1953 or early 1954, 
during the Korean War, at the medical 
facility for the 1169th Engineering 
Battalion Headquarters, located at 
the 38th Parallel of Korea.  In 
addition, he asserts he was being 
treated for an eye infection in a 
MASH hospital there for a period of 
one week, although he does not know 
the name of the hospital.  And he 
adds that he was treated for burning 
and watering of the eyes while in 
Korea.  Lastly, he states that his 
primary military occupational 
specialty (MOS) was Medical 
Specialist, Code 91B20.  See his July 
2005 claim, February 2006 NOD, and 
September 2006 substantive appeal.  

If the above development of 
alternative sources of SMRs proves 
futile, prepare a written memorandum 
to that account for the veteran.

4.	Subsequently, schedule the veteran 
for a VA compensation examination to 
determine the nature and etiology of 
his current bilateral eye disorder.  
He is hereby advised that failure to 
report for his scheduled 
VA examination, without good cause, 
may have adverse consequences on this 
claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  

The claim file, including a complete 
copy of this remand, must be made 
available for review of the veteran's 
pertinent medical and other history.  
The examination report must state 
whether this review was accomplished.  
Based on a comprehensive review of 
the claim file, the examiner is asked 
to confirm whether the veteran has a 
current bilateral eye disorder.  If 
he does, then the examiner must also 
provide an opinion as to following:

(A)	Whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current 
bilateral eye disorder is 
related to the veteran's 
military service?  

The term "at least as likely as 
not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion such as 
causation is so evenly divided 
that it is as medically sound to 
find in favor of that conclusion 
as it is to find against it.  

The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of 
the record.  If the examiner is 
unable to provide the requested 
opinion, the examination report 
should so state.  

5.	After completing the above and any 
other necessary development, then 
readjudicate the claim for a bilateral 
eye disorder in light of any additional 
evidence received since the September 
2006 statement of the case (SOC).  
If this claim is not granted to the 
veteran's satisfaction, send him a 
supplemental SOC (SSOC) and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.  


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


